Syllabus by
JONES, J.
REAL ESTATE
(510 B2e) S., a broker having real property fisted with him for sale, orally promised C. that he would divide the commission with him if C. secured a purchaser for the property. C. ' did so, and as a result S. received a commission from the owner. Upon refusal of S. to pay according to his oral agreement, C. brought suit for one-half the commission. Held:
This was an action based on an oral agreement to pay a commission for the sale of an interest in real estate and, by the express terms of 8621 GC, is unenforceable.
The statute applies not only to oral agreements between owner and broker but also to those made between the broker and a third person.
Marshall, CJ, Kinkade, Robinson, Matthias, Day and Allen, JJ, concur.